Title: From George Washington to Brigadier General Anthony Wayne, 23 September 1777
From: Washington, George
To: Wayne, Anthony



Dr Sir
Camp, Forkners Swamp, about 4 Miles fromPots Grove [Pa.] 23 Sepr 1777.

I received Your favor of Yesterday morning, and am apprehensive, as you have not acknowledged the receipt of a Letter, I wrote you the Night before, that It has fallen into the Enemy’s hands. By that, I directed Genl Smallwood & Yourself to march immediately with your Respective Corps by the way of Pots Grove to join me. You will both pursue the Line thereby marked out & which I have mentioned above. For it is my wish, that we should draw our Whole force together, as soon as possible and that I should be immediately joined by Your Corps. Should we continue detached & in a divided State, I fear, we shall neither be able to attack, or defend ourselves with a good prospect of Success. I am Dr Sir Yr Most Obedt Servt

Go: Washington

